Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on February 11, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6- 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 20190103353 A1; Liu).
Regarding claim 1, Liu discloses a semiconductor device, comprising: a substrate (Fig.1A, 108; ¶20) comprising: a first side (top); a second side (bottom) opposite to the first side; a conductive structure (Redistribution structure) comprising a substrate inward terminal (Fig.1A, 120D; ¶27) at the first side and a substrate outward terminal (Fig.1A, 116A/120A; ¶24/27) at the second side; and a dielectric structure (Fig.1A, 118A-118E; ¶35) comprising a first dielectric (Fig.1A, 118A; ¶35) having a first opening at the second side; a semiconductor component (Fig.1A, 102A; ¶34) at the first side of the substrate and electrically coupled to the substrate inward terminal; and an encapsulant (Fig.1A, 114; ¶22) encapsulating the semiconductor component, wherein: 
Regarding claim 6, Liu discloses the semiconductor device of claim 1, wherein: the substrate outward terminal (Fig.1A, 116A/120A; ¶30) comprises the multi-stage terminal; and the pad head (Fig.1A, 116A; ¶30) comprises peripheral regions over the first dielectric. (Fig.1A, 118A; ¶35)
Regarding claim 7, Liu discloses the semiconductor device of claim 6, wherein: the substrate  (Fig.1A, 108; ¶20) further comprises: a trace extending from the pad head (Fig.1A, 116A; ¶30); and a second dielectric (Fig.1A, 118B; ¶38) covering the multi-stage terminal; and the semiconductor device (Fig.1A, 102A; ¶34) further comprises an external interconnect (Fig.1A, 104; ¶19) coupled to the pad base (Fig.1A, 120A; ¶30) at the second side (bottom) of the substrate.
	Regarding claim 8, Liu discloses the semiconductor device of claim 7, further comprising: a pad contact  (Fig.2A, 120E; ¶27) interposed between the pad base (Fig. 2A, 120A; ¶30) and the external interconnect. (Fig.2A, 122; ¶28)
	

Regarding claim 10, Liu discloses the semiconductor device of claim 1, wherein: the substrate comprises a coreless substrate  (Fig.1A, 108; ¶20); the substrate inward terminal (Fig.1A, 120D; ¶27)  protrudes from the substrate top side; the dielectric structure (Fig.1A, 118A-118E; ¶35) comprises a plurality of dielectric layers; the semiconductor component (Fig.1A, 102A; ¶34) comprises a component terminal  (Fig.1A, 104; ¶19) attached to the substrate inward terminal; and the semiconductor device further comprises an underfill  (Fig.1A, 112; ¶15) interposed between the substrate top side and the semiconductor component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 9, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190103353 A1; Liu).
Regarding claim 2, Liu discloses the semiconductor device of claim 1, wherein: the substrate outward terminal (Fig.1A, 116A/120A; ¶24/27) comprises the multi-via terminal (Fig.2C, 200C; ¶30); but is silent on and the conductor top side comprises a plurality of micro dimples above the pad conductive vias in the cited embodiment.
However, Liu offers an alternative shape capable of being combined of the conductor top to have a plurality of micro-dimples (Fig.8E, 116A; ¶84).

Regarding claim 3, Liu discloses the semiconductor device of claim 2, wherein: the pad conductive vias (Fig.2C, 120a; ¶30) comprise portions of the conductor and a seed (Fig.2C, 202; ¶31) between the pad dielectric (Fig.2C, 118 between conductive vias; ¶35) via vias and the conductor; the substrate (Fig.1A, 108; ¶20) further comprises: a trace extending from the conductor (Fig.1A, 116A; ¶30); and a second dielectric (Fig.1A, 118B; ¶38) covering the multi-via terminal; and the semiconductor device  (Fig.1A, 102A; ¶34) further comprises: an external interconnect  (Fig.1A, 104; ¶19) coupled to the pad conductive vias (Fig.2C, 120a; ¶30) at the second side of the substrate.
	Regarding claim 4, Liu discloses the semiconductor device of claim 3, further comprising: a pad contact (Fig.2C, 120E; ¶27) interposed between the pad conductive vias (Fig.2C, 120A; ¶30)  and the external interconnect.
Regarding claim 5, Liu discloses the semiconductor device of claim 2, wherein: a first one of the pad conductive vias (Fig.2C, 120A; ¶30) has a lateral width in a range from 1 m to about 20 m. (Fig.2C, D2 about 5m; ¶32)
While, Liu does not expressly teach the range of 1 m to about 20 m some of its value ” about 5m to about 45 m”  fall within the claim range of 1 m to about 20 m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing m to about 45 m”, as disclosed in prior art, to arrive at the recited limitation.
Regarding claim 9, Liu discloses the semiconductor device of claim 6, but is silent on wherein: the multi-stage terminal further comprises a seed interposed between the pad base and the pad head; and the pad head top side includes a micro-dimple having a maximum depth of about 1 pm or less.
However Liu discloses an alternative terminal structure, capable of being combined, comprises a seed (Fig. 7E, 706; ¶75) interposed between the pad base (Fig. 7E, 120A; ¶74) and the pad head (Fig. 7E, 116A; ¶72); and the pad head top side includes a micro-dimple (Fig.8E, 116A; ¶84,26) having a maximum depth of about 1 m or less. (The head top 116A is 1 m the dimple is less than 1 m)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a top head dimple for improved planarity; to have the seed layer for more reliable electrical connections.
Regarding claim 12, Liu discloses a semiconductor device, comprising: a substrate (Fig.1A, 108; ¶20) comprising: a first side; a second side opposite to the first side; a conductive structure (Redistribution structure) comprising a substrate inward terminal (Fig.1A, 120D; ¶27) at the first side  (top) and a substrate outward terminal  (Fig.1A, 116A/120A; ¶24/27) at the second side (bottom); and a dielectric structure (Fig.1A, 118A-118E; ¶35) comprising a first dielectric (Fig.1A, 118A; ¶35) having a first opening at the second side; a semiconductor component  (Fig.1A, 102A; ¶34) at the first side of the substrate and electrically coupled to the substrate inward terminal; and an encapsulant (Fig.1A, 114; ¶22)encapsulating at least part of the semiconductor 
 	Liu is silent on one or more micro dimples above the pad conductive via on opposing sides of the pad dielectric via in a cross-sectional view; wherein: the pad top side comprises a single micro dimple above the pad base, in the cited embodiment.
 	However, Liu offers an alternative shape capable of being combined of the conductor top to have a group of single dimples that make-up a plurality of micro-dimples (Fig.8E, 116A; ¶84).
 	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a plurality of dimples a conductor top side for improved planarity.
 	Regarding claim 13, Liu discloses the semiconductor device of claim 12, wherein: the substrate outward terminal (Fig.1A, 116A/120A; ¶24/27) has a terminal width (Fig.8E, 116A; ¶84) within the first dielectric; and a maximum micro dimple depth is less than about twenty percent (20%) of the terminal width.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a plurality of dimples a conductor top side for improved planarity.
Regarding claim 14, Liu discloses the  semiconductor device of claim 12, wherein: the substrate outward terminal (Fig.1A, 116A/120A; ¶24/27) comprises the multi-via terminal (Fig.2C, 120A; ¶30) ; the pad conductive via is among a plurality of pad conductive vias within the first opening, each of the pad conductive vias comprising a respective portion of the conductor;  the one or more micro-dimples (Fig.8E, top of 116A; ¶84) comprises a micro dimple above each of pad conductive vias; the substrate further comprises: a trace extending (Fig.1A, 116A; ¶24/27) from the plurality of pad conductive vias (Fig.2C, 120A; ¶30); and a second dielectric (Fig.1A, 118B; ¶38)  covering the multi-via terminal; and the semiconductor device  (Fig.1A, 102A; ¶34) further comprises: an external interconnect (Fig.1A, 106; ¶20) coupled ( electrically through the substrate RDL structure) to the plurality of pad conductive vias (Fig.2C, 120A; ¶30) at the second side of the substrate (Fig.1A, 108; ¶20).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a plurality of dimples a conductor top side for improved planarity.
Regarding claim 15, Liu discloses the semiconductor device of claim 12, wherein: the substrate outward terminal (Fig.1A, 116A/120A; ¶24/27) comprises the m or less.
 	The thickness of 116A is 1M. The figures reasonably show the dimples are less than half the thickness of 116A. 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a plurality of dimples a conductor top side for improved planarity.
 	Regarding claim 16, Liu discloses the  semiconductor device of claim 12, wherein: the substrate outward terminal (Fig.1A, 116A/120A; ¶24/27) comprises the multi-stage terminal; the pad head comprises (Fig.1A, 116A; ¶24/27) peripheral regions over the first dielectric  (Fig.1A, 118A; ¶35); the substrate further comprises: a trace (Fig.1A,  120B; ¶27) extending from the pad head (Fig.1A, 116A; ¶24/27); and a second dielectric (Fig.1A, 118B; ¶38) covering the multi-stage terminal; and the semiconductor device (Fig.1A, 102A; ¶34) further comprises: an external interconnect (Fig.1A, 106; ¶20) coupled to the pad base (Fig.1A, 104; ¶20)  at the second side of the substrate.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190103353 A1; Liu) in view of Huang et al. (US 20160079135 A1; Huang).
Regarding claim 11, Liu discloses the semiconductor device of claim 1, but is silent on further in combination with: an external substrate comprising an external substrate top side and a wall positioned at the external substrate top side, the wall defining a perimeter, wherein: the wall comprises one or more of a stiffener or an electromagnetic shield; and the semiconductor device is attached to the external substrate top side within the perimeter.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add the wall of Huang for reducing warpage of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816